DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sears et al (US 2016/0262454) in view of Harrold et al (US 2,769,312) and Chen (US 2015/0090279). 
	Sears shows the device and method claimed including a cartridge (367) with a microfluidic vaporizer (130/330) having an opening that is connected with a channel (375), a valve (377) to provide a closed arrangement and an open arrangement to enable a fluid communication through the opening, and a plate (347) that receives fluid from the channel and an actuator/heater (355) for heating the plate. Also, see Figures 3 and 4. But, Sears does not show that the valve is a thermal valve, and the plate having a plurality of pores. 
	Harrold shows it is known to provide a thermal valve (34) for closing and opening a fluid channel wherein the valve is heated by an actuator/heater (38). Also, see column 2, lines 20-70.
	 Chen shows a vapor producing device including a cartridge (120) holding liquid therein with a liquid conductor (124) that provides the liquid to a plate for vaporization or atomization wherein the plate (132) is a porous that is capable of absorbing liquid that further includes a plurality of pores for holding or absorbing liquid therein. Also, see para [0040].
  	In view of Harrold and Chen, it would have been obvious to one of ordinary skill in the art to adapt Sears with the valve that includes a thermal valve that is operable via the heater for heating the valve to open and close the valve as an alternative valve means that is commensurate with the operation of the heater/actuator for vaporizing or atomizing the liquid from the cartridge, and adapt Sears with the plate having a plurality of pores that can effectively hold the transported liquid from the cartridge to effectively vaporize or atomize the liquid as known in the art. 
	With respect to claim 2, Sears further shows the cartridge is removable (para 0046).
	With respect to claims 3-7, Sears shows the channel that  provides a capillary action wherein the channel includes a first end adjacent to the opening of the cartridge and a second end connected with or comprises a reservoir shown by a window (446a) connected with the second end wherein the plate (447) is located. Also see para [0062], and Figures 3 and 4.
	With respect to claim 9-12, Sears shows the plate is heated via a heating element (455) with a mouthpiece (104/220) that receives the vaporized or atomized vapor via a mouthpiece opening, and the mouthpiece also receives the cartridge. 
	With respect to claims 13 and 14, Sears further shows a mouthpiece (104) having a first end and a second end and an opening (128), a housing (101) having a first end coupled to the second end of the mouthpiece as illustrate in Figure 1, a cartridge (367) with an opening connected to a valve (377) to open and close the opening through a channel (375), and a plate that is selectively heated wherein the plate with a plurality of pores is taught by Chen and the valve heated by a heater/actuator is taught by Harrold.
	With respect to claim 16, Sears shows the mouthpiece that carries the cartridge, the housing that carries or supports the actuator/heater, the plate and the channel wherein the cartridge carries the valve as illustrated in Figures 3 and 4. 
	With respect to claims 17-19, Sears also shows the method of placing an opening of the cartridge with a channel (375) wherein the claimed valve and plate are respectively taught by Harrold and Chen wherein the operation of the device including heating of the plate occurs upon drawing air out of the mouthpiece. Also, see para [0044] and [0048]. 
Claims 8, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sears in view of Harrold and Chen as applied to claims 1-7, 9-14 and 16-19 above, and further in view of Sharma et al (US 2010/0300433). 
Sears in view of Harrold and Chen shows the device and method claimed except for the actuator comprising a source of electromagnetic radiation. 
Sharma show a vapor device with an actuator/heat source including a source of electromagnetic radiation for heating and vaporizing a composition. 
In view of Sharma, it would have been obvious to one of ordinary skill in the art to adapt Sears, as modified by Harrold and Chen, with the actuator that comprises an electromagnetic radiation as another alternative source for heating and vaporization of the liquid received on the plate. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,440,993. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of US Patent ‘993 teaches the recited elements of pending claims including a cartridge with an opening, a thermal valve, a channel, a plate having a plurality of pores, and a heat source as the recited actuator that heats the thermal valve and the plate. While the claims are not identical, the more detailed patented claim is deemed to anticipate and show the broader scope of the pending claims. 
Claims 3-7, 9-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,440,993 in view of Sears et al (US 2016/0262454). 
The patented claims of US Patent ‘993 teach the device and method claimed except for the recited channel and the mouthpiece as claimed. 
Sears shows the channel that  provides a capillary action wherein the channel includes a first end adjacent to the opening of the cartridge and a second end connected with or comprises a reservoir shown by a window (446a) connected with the second end wherein the plate (447) is located. Also see para [0062], and Figures 3 and 4. And, Sears further shows the plate is heated via a heating element (455) with a mouthpiece (104/220) that receives the vaporized or atomized vapor via a mouthpiece opening, and the mouthpiece also receives the cartridge. 
In view of Sears, it would have been obvious to adapt the US Patent ’993 with the claimed channel and the mouthpiece as claimed which are also known in the art to provide a vapor device to effectively heat or vaporize the liquid received on the plate.  
	With respect to claims 13 and 14, Sears further shows the mouthpiece (104) having a first end and a second end and an opening (128), a housing (101) having a first end coupled to the second end of the mouthpiece as illustrate in Figure 1, a cartridge (367) with an opening connected to a valve (377) to open and close the opening through a channel (375), and a plate that is selectively heated wherein the plate with a plurality of pores is taught by Chen and the valve heated by a heater/actuator is taught by Harrold.
	With respect to claim 16, Sears shows the mouthpiece that carries the cartridge, the housing that carries or supports the actuator/heater, the plate and the channel wherein the cartridge carries the valve as illustrated in Figures 3 and 4. 
	With respect to claims 17-19, Sears also shows the method of placing an opening of the cartridge with a channel (375) wherein the claimed valve and plate are respectively taught by Harrold and Chen wherein the operation of the device including heating of the plate occurs upon drawing air out of the mouthpiece. Also, see para [0044] and [0048]. 
Claims 8, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,440,993 in view of Sears et al (US 2016/0262454) as applied claims above and further in view of Sharma et al (US 2010/0300433). 
The patented claims of US Patent ‘993 teach the device and method claimed except for the actuator comprising a source of electromagnetic radiation. 
Sharma show a vapor device with an actuator/heat source including a source of electromagnetic radiation for heating and vaporizing a composition. 
In view of Sharma, it would have been obvious to one of ordinary skill in the art to adapt US Patent ‘993, as modified by Sears, with the actuator that comprises an electromagnetic radiation as another alternative source for heating and vaporization of the liquid received on the plate. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761